Case 8:18-cv-01238-JVS-DFM Document 48 Filed 06/25/20 Page 1 of 1 Page ID #:775



   1   STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
       DIANA M. RIVERA, ESQ., STATE BAR NO.: 222025
   2
         THARPE & HOWELL, LLP
   3   15250 Ventura Blvd., Ninth Floor
        Sherman Oaks, California 91403
   4   (818) 205-9955; (818) 205-9944 fax
       E-Mail: cmay@tharpe-howell.com
   5   E-Mail: sforman@tharpe-howell.com
       E-Mail: colsen@tharpe-howell.com
   6
       Attorneys for Defendant,
   7   LOWE’S HOME CENTERS, LLC
   8

   9                           UNITED STATES DISTRICT COURT
  10          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
  11
       ELLEN HALBERT,                           Case No.: 8:18-cv-1238-JVS-DFM
  12
                         Plaintiff,             [Orange County Superior Court;
  13                                            Case No.: 30-2018-00991234-CU-PO-CJC]
       v.
  14                                            ORDER ON NOTICE OF
     LOWE’S COMPANIES, INC.; and                VOLUNTARY DISMISSAL
  15 DOES 1-25, inclusive,                      PURSUANT TO FED. R. CIV. P.
                                                41(a)(1)
  16                     Defendants.
                                                Hon. James V. Selna
  17

  18

  19         IT IS HEREBY ORDERED that the Complaint of Plaintiff, ELLEN
  20   HALBERT is hereby dismissed in its entirety, with prejudice.
  21

  22

  23

  24    Dated: June 25, 2020                    By:
  25                                                  U.S. DISTRICT COURT JUDGE
                                                      JAMES V SELNA
  26

  27

  28
                                           -1-
               ORDER ON NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R.
                                     CIV. P. 41(A)(1)
                                                          HALBERT V. LOWE’S HOME CENTERS, LLC
                                                                     Case No.: 8:18-cv-1238-JVS-DFM
